Citation Nr: 0710168	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to April 
1989.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied the veteran's September 2001 
claim of entitlement to service connection for depression.  
The veteran disagreed and timely appealed.  

In May 2006, the veteran presented testimony at a hearing in 
Washington, D.C. which was chaired by the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  

Issues not on appeal

The veteran filed claims for entitlement to service 
connection for low back, cervical, right hip and right arm 
disabilities.  Those claims were denied in a July 2005 rating 
decision.  To the Board's knowledge, the veteran did not 
appeal that decision and thus those matters are not in 
appellate status.  See 38 C.F.R. § 20.302(a) (2006); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  


FINDING OF FACT

A preponderance of the competent medical evidence of record 
supports a conclusion that the veteran suffers from 
depression secondary to a long-standing personality disorder, 
not because of his military service or any incident thereof.




CONCLUSION OF LAW

A psychiatric disorder, including depression, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that, while on active duty, he 
was mistakenly informed that he was HIV positive, and that he 
suffers from psychiatric disabilities, including depression, 
which were caused by that erroneous report.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in VCAA letters dated May 2001, 
August 2002 and January 2005 that to establish entitlement to 
service connection, the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See VCAA letters: May 2001, page 3; August 2002, page 3; and, 
January 2005, page 5.

In all three VCAA letters, the veteran was informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical 
records.  Similarly, all three letters further informed 
the veteran that VA would provide a medical examination 
if it was deemed necessary to substantiate his claim (a 
VA examination was in fact completed in January 2005).

The veteran was informed in all VCAA letters that VA 
would, on the veteran's behalf, attempt to obtain 
relevant records not held by a Federal agency, to 
include employment records and private medical records, 
so long as he provided sufficient information to allow 
VA to obtain them.  


Moreover, the veteran was specifically advised by the 
January 2005 letter that "[I]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send 
it to us."  See the January 2005 VCAA letter, page 1.  
The veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA medical examinations and treatment of 
the veteran, and private medical records pertaining to the 
treatment of the veteran, which will be discussed below.  
Moreover, the RO obtained Social Security Administration 
(SSA) records pertaining to the veteran.  

The veteran was provided with a VA examination in March 2005.  
The report of the medical examination and review reflects 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.

The veteran and his representative contended at the May 2006 
hearing that the veteran's military personnel file may 
possibly contain information regarding annual evaluations 
that may pertain to his claim.  See the Hearing Transcript, 
page 15.  

As is more thoroughly discussed below, the key issue is 
whether the record contains medical evidence which 
establishes a nexus between the veteran's current psychiatric 
condition and his military service.  Such medical nexus 
opinion manifestly would not be contained in any in-service 
annual performance review.  The veteran has not otherwise 
indicated how his personnel records would establish the 
required medical nexus.  Therefore, there is no need to 
obtain such records.  
As the Court has stated: "VA's . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Furthermore, as indicated in the Introduction, 
the veteran presented testimony at a hearing before the 
undersigned VLJ in May 2006.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are considered to be congenital or 
developmental defects and are not considered to be diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

Factual background

A short factual background is in order.  The veteran served 
in the United States Army during peacetime.  He was tested 
for HIV virus and received notice that the test was positive.  
About two weeks after being told he was HIV positive, he was 
informed that the report was erroneous.  The record contains 
an April 18, 1986 letter of apology directed to the veteran 
from the responsible medical officer.  
There is no indication in the service medical records that 
the veteran sought counseling or mental health therapy due to 
this incident.  The veteran was discharged from active duty 
three years later, in April 1989.  
 
In June 1994, the veteran filed a claim of entitlement to 
service connection for a "nervous condition" (PTSD), 
claimed as due to the erroneous lab test.   The report of an 
August 1994 VA psychiatric examination noted that the veteran 
had been involved in a post-service motor vehicle accident in 
1990 which resulted in orthopedic injuries which the veteran 
claim were so severe that he could not work.  The examiner's 
diagnosis was personality disorder.  The PTSD claim was 
denied in a September 1994 RO rating decision, which the 
veteran did not appeal.

In September 2001, the veteran field a claim of entitlement 
to service connection for depression.  After the claim was 
denied by the RO, the veteran appealed.

Analysis

Initial matters

As was described in the factual background section 
immediately above, the veteran filed a claim of entitlement 
to service connection for PTSD in 1994, which was denied.  
His current claim involved service connection for depression, 
not PTSD.  Although the same theory has been advanced with 
respect to each claim (i.e. the erroneous HIV test being 
claimed to be the source of the veteran's variously claimed 
psychiatric disabilities) , because the two claims are 
predicated on different diagnoses, the matter of 
finality/submission of new and material evidence is not for 
consideration.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) [a claim involving a newly diagnosed disorder, 
whether or not medically related to a previously considered 
disorder, cannot be considered to be the same claim when the 
newly diagnosed disorder had not been considered by 
adjudicators in a previous decision].  Accordingly, the Board 
will consider this issue on a de novo basis.

 
The Board additionally observes that the veteran has not 
claimed service connection for his diagnosed personality 
disorder.  As has been explained in the law and regulations 
section above, service connection may not be granted for a 
personality disorder in any event.  See Winn, supra.

Thus, the Board's discussion will focus on the claimed 
depression. 

Discussion

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. The Board will address each of 
these in turn.  

With regard to element (1), the January 2005 VA examiner 
diagnosed the veteran with depression.  This report will be 
discussed more thoroughly with respect to element (3) below.  

The SSA records which have been obtained by the RO contain a 
report of M.C., M.D., who diagnosed the veteran with an 
adjustment disorder with depression and anxiety.  

The Board notes that Dr. M.C. reported the following:

Patient . . . claims he was in Vietnam and have 
[sic] been having flashbacks but is not very 
specific regarding the flashbacks and what he calls 
post traumatic stress . . . .

The Board notes that the veteran does not claim here, and the 
record certainly does not indicate, that he served in 
Vietnam; indeed, the veteran was 13 years old in 1975 when 
American troops were withdrawn from Vietnam.  

Thus, element (1) is satisfied.

With regard to element (2), medical or lay evidence of an in-
service occurrence or aggravation of a disease or injury, the 
Board will address both disease and injury in turn.  

With regard to disease, there is no entry in the veteran's 
service medical records that indicates the veteran complained 
of or sought treatment for any psychiatric condition.  The 
Board notes again that the veteran served for three years 
from the point when he was informed of the mistaken report to 
his discharge.  During that three year period, the records 
indicate that the veteran did not seek treatment for any 
psychiatric condition.  The veteran's discharge physical does 
not indicate that he had any complaint of psychiatric 
disability.  In sum, the Board finds there is no evidence of 
a disease during service.

With regard to injury, the injury alleged is psychic trauma 
due to the erroneous notification that the veteran was HIV 
positive.  The record shows that the veteran was indeed told 
that he was HIV positive when in fact he was not.  Viewing 
that incident in the light most favorable to the veteran, 
this incident arguably satisfies element (2).  

The crux of this claim lies in element (3), medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

As was noted above, E.W., M.D., the VA examiner who saw the 
veteran in August 1994.  diagnosed the veteran with "no 
psychiatric diagnosis, only personality disorder."  Dr. E.W. 
further stated as follows:

. . . there have been many people over the years 
who, for a brief period of time, have been told - 
erroneously - some very bad news.  This has not 
resulted in almost anyone succumbing to a major 
psychiatric disorder.

It  was clear from the remainder of the examination report 
that Dr. E.W. did not believe that the erroneous HIV report 
in service had anything to do with the veteran's problems.  
Indeed, a reading of the examination report shows that Dr. 
E.W. evidently believed that the veteran was exaggerating his 
problems for secondary gain (i.e. monetary benefits from the 
government). 

Similarly, notwithstanding the veteran's (manifestly false) 
statement that he had service in Vietnam, there is no 
evidence that suggests that Dr. M.C. found that any event 
occurring during service was the cause of the veteran's 
psychiatric disorder.  The Board also notes that nothing 
regarding the erroneous report of the veteran's being HIV 
positive is in Dr. M.C.'s report.

In the January 2005 VA examination report, the examining 
psychologist, Dr. J.E., diagnosed the veteran with 
"depression, secondary to long standing personality 
disorder."  Dr. J.E. stated:

The veteran presents with a very complicated 
psychiatric issue.  He attributes all of the 
problems in his life to an event in the military 
that most people would experience as distressing 
for a short period of time, and then move on and 
live their life.  However, this event has been an 
organizing experience for the veteran, something 
for him to look at as a cause of difficult things 
that happened in his life.  To some extent, this 
thinking can occasionally border on thought 
disordered, making connections that are extreme. . 
. . It's clear that he is experiencing depressive 
symptoms right now, however, it is my professional 
opinion that this is secondary to a longstanding 
personality disorder . . . . 

Also of record is a June 2006 report of C.I., M.D. which in 
essence indicated that the veteran's current depression was 
due to his military service, in particular the false HIV 
report.  This is clearly in the veteran's favor, and indeed 
it appears to have been virtually dictated by the veteran 
himself.  This opinion is flawed in that it does not take 
into consideration the veteran's well-documented medical 
history, which shows no psychiatric problems in service.  
Moreover, the opinion of Dr. C.I. totally ignores a post-
service medical history which features diagnoses of 
personality disorder, as well as an automobile accident upon 
which the veteran for a time blamed his problems.  In short, 
the opinion of Dr. C.I. merely reiterates the veteran's 
contention that the false HIV notice in service ruined his 
life.  This opinion is contrary to the remaining evidence of 
record, and the Board places little weight of probative value 
on it.    

After having carefully considered the evidence of record, the 
Board finds that a preponderance of the competent and 
probative medical evidence is against the claim.  In 
particular, the Board finds the opinion of the January 2005 
VA examiner, to the effect that the veteran merely is using 
the in-service HIV incident as an excuse,  to be plausible 
and  consistent with the record.  Element (3) is therefore 
not met, and the claim fails on this basis

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, claimed as depression.  The benefit sought on 
appeal is accordingly denied.

.
ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


